PER CURIAM.
This action was brought to recover damages for the conversion of 34 diamonds and 1 diamond stud, of the aggregate weight of about 34 carats. There was no dispute about the number or weight of the diamonds, and but two questions of fact were litigated on the trial: (1) Did the defendant purchase the diamonds in good faith? (2) "What was their value? The jury found that the defendant purchased in bad faith, and that the value of the diamonds was $1,700, which is at the rate of $50 per carat. The evidence is abundant to sustain the verdict that the defendant purchased in bad faith, is liable in trover for the value of the goods, and that they were worth the sum found by the jury. The plaintiff purchased these and other diamonds on the 8th or 9th of January, 1891, and they were permitted to show the price per carat for which they sold some of the diamonds so purchased. It is urged that this was error. Undoubtedly the price at which the other diamonds were sold was not a relevant fact upon the question of the value of the diamonds converted. This evidence did not go to the right, but to the amount, of recovery; and, the *885evidence being ample to sustain the finding that the goods were of the value assessed by the jury, it is apparent, we think, that the error did not prejudice the defendant. The judgment should be afiirmed, with costs.